DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 15 January 2021 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 05 November 2020. 
Claims 32-97 have been cancelled.
Claims 1-31 and 98 are currently pending and considered below.

Election/Restrictions
A restriction requirement between three inventions was presented in the Non-Final Rejection mailed on 05 November 2020. A provisional election with traverse was made by Applicant during a phone call with Joseph Guy on 26 October 2020 to prosecute the invention I drawn to a flexible swing stick, encompassing claims 1-31. 
Applicant’s confirmation of election of invention I, drawn to a flexible swing stick, in the reply filed on 15 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement is final.

Claim Objections
Claims 9, 14, and 18 are objected to because of the following informalities:  
Claim 9, line 1, “has wall” should read --has a wall--
Claim 14, line 2, “said slidably received weight” should read --said at least one slidably received weight--
Claim 18, line 1, “said slidably received weight” should read --said at least one slidably received weight--
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 12-14, 18-19, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20050192112) and further in view of Brown, Jr. (US Patent No. 8038585).
Regarding independent claim 1, Kim discloses a swing stick (Figs. 1a-1b) comprising a hollow tube (cylindrical body 12 with hole 14 formed therein) comprising a distal end (towards impact plate 18) and a proximal end (towards impact absorption plate 20), wherein at least said distal end is closed by an integral seal (see Fig. 1b, paragraph [0021] lines 11-15, “The opposite ends of the body 12 are blocked so that the metal ball 16 does not move out of the body 12. The opposite ends of the body 12 may be fabricated together with the body 12 during molding or may be blocked using separate caps”; In the broadest reasonable interpretation, the seal of the distal end being formed by being fabricated with the body during molding constitutes an integral seal as sealing the distal end is necessary for the intended function of the device), at least one slidably received weight (metal ball 16) in said hollow tube disposed to move from said proximal end to said distal end when said swing stick is swung through a range of motion (see Figs. 3-4, paragraph [0021] lines 8-11, “As the slope of the body 12 is changed, the metal ball 16 is moved, due to gravity, toward one of the opposite ends of the body 12”), wherein said proximal end is closed (see Fig. 1b, paragraph [0021] lines 11-15), and further comprising a flexible spacer (impact absorption plate 20, paragraph [0015] “The impact absorption member is preferably made of rubber, sponge, or plastic material or configured as a spring-like impact absorption structure”; in the broadest reasonable interpretation, the impact absorption plate has been considered flexible as the impact absorption plate has been disclosed as being “spring-like”,” and a spring is flexible in that it can be deformed and return to its original shape) in said hollow tube (see Fig. 1b).

    PNG
    media_image1.png
    413
    412
    media_image1.png
    Greyscale

	Kim does not teach the swing stick being flexible or wherein the hollow tube comprises a thermoplastic or thermoset polymer.
	Brown, Jr., teaches an analogous swing stick exercise device (11, see Figs. 2-3) comprising a flexible hollow tube (flexible elongated tube 12) that encloses a slidably received weight (particles 15), where the hollow tube comprises flexible thermoplastic PVC (Col. 4 lines 8-9, “The flexible elongated tube is preferably made from an extruded thermoplastic cylindrical material such as PVC”).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material used for the hollow tube of Kim to be a flexible thermoplastic PVC as is taught by Brown, Jr., for the purpose of providing a durable hollow tube that can withstand repeated forces experienced while performing swinging exercises with the swing stick (Brown, Jr., Col. 6 lines 43-47) and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 2, Kim as modified further teaches wherein said proximal end is closed by a second integral seal (see Kim paragraph [0021] lines 11-15 cited above, embodiment where “ends of the body 12 may be fabricated together with body 12 during molding”; In the broadest reasonable interpretation, the seal of the proximal end being formed by being fabricated with the body during molding constitutes an integral seal as sealing the distal end is necessary for the intended function of the device).
Regarding claim 3, Kim as modified further teaches wherein said proximal end is closed by an end cap or plug (see Kim paragraph [0021] lines 11-15 cited above, embodiment where “opposite ends…may be blocked using separate caps”).
Regarding independent claim 4, Kim discloses a swing stick (Figs. 1a-1b) comprising a hollow tube (cylindrical body 12 with hole 14 formed therein) comprising a distal end (towards impact plate 18) and a proximal end (towards impact absorption plate 20), wherein at least said distal end is closed by an integral seal (see Fig. 1b, paragraph [0021] lines 11-15, “The opposite ends of the body 12 are blocked so that the metal ball 16 does not move out of the body 12. The opposite ends of the body 12 may be fabricated together with the body 12 during molding or may be blocked using separate caps”; In the broadest reasonable interpretation, the seal of the distal end being formed by being fabricated with the body during molding constitutes an integral seal as sealing the distal end is necessary for the intended function of the device), at least one slidably received weight (metal ball 16) in said hollow tube disposed to move from said proximal end to said distal end when said swing stick is swung through a range of motion (see Figs. 3-4, paragraph [0021] lines 8-11, “As the slope of the body 12 is changed, the metal ball 16 is moved, due to gravity, toward one of the opposite ends of the body 12”), and wherein said proximal end is closed (see Fig. 1b, paragraph [0021] lines 11-15).

Brown, Jr., teaches an analogous swing stick exercise device (11, see Figs. 2-3) comprising a flexible hollow tube (flexible elongated tube 12) that encloses a slidably received weight (particles 15), where the hollow tube comprises flexible thermoplastic PVC (Col. 4 lines 8-9, “The flexible elongated tube is preferably made from an extruded thermoplastic cylindrical material such as PVC”) and further teaches a surface treatment (in the broadest reasonable interpretation, sleeve 13 can be considered a surface treatment as it is applied to the surface of flexible elongated tube 12) on said hollow tube (see Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material used for the hollow tube of Kim to be a flexible thermoplastic PVC as is taught by Brown, Jr., for the purpose of providing a durable hollow tube that can withstand repeated forces experienced while performing swinging exercises with the swing stick (Brown, Jr., Col. 6 lines 43-47), and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and to modify the hollow tube to include a surface treatment in the form of a sleeve as is taught by Brown, Jr., to provide a soft grip and aesthetic appeal for the user (Brown, Jr., Col. 3 lines 47-48).
Regarding claim 8, Kim teaches wherein said hollow tube has an outside diameter (outside diameter of cylindrical body 12), but does not teach the outside diameter is at least 0.5” to no more than 3”.
Brown, Jr., teaches an analogous swing stick exercise device (11, see Figs. 2-3) having a hollow tube (flexible elongated tube 12), and further teaches wherein the hollow tube has an “A particularly preferred flexible elongated tube has an outside diameter of at least 0.50 inches to no more than 2 inches”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube of Kim to have an outside diameter of at least 0.5” to no more than 2”, as is similarly taught by Brown, Jr., to provide a suitably sized hollow tube for gripping by a user and as a modification of this type involves a mere change in the size of the component, and a change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 12, Kim as modified further teaches a flexible spacer (impact absorption plate 20, Kim paragraph [0015] “The impact absorption member is preferably made of rubber, sponge, or plastic material or configured as a spring-like impact absorption structure”; in the broadest reasonable interpretation, the impact absorption plate has been considered flexible as the impact absorption plate has been disclosed as being “spring-like”,” and a spring is flexible in that it can be deformed and return to its original shape) in said hollow tube (see Fig. 1b).
Regarding claim 13, Kim as modified further teaches wherein said flexible spacer (20) has a curvature (see Kim Fig. 1b, impact absorption plate 20 follows curvature of internal diameter of cylindrical body 12).
Regarding claim 14, Kim as modified further teaches wherein said flexible spacer (20) is between said proximal end and said slidably received weight (see Kim Fig. 1b).
Regarding claim 18, Kim as modified further teaches wherein said slidably received weight is a ball (see Kim Fig. 1b, metal ball 16).
Regarding claim 19, Kim as modified further teaches wherein said ball is a metal ball (metal ball 16).
Regarding claims 28-29, Kim as modified does not teach a weight of the flexible swing stick to be at least 10 grams to no more than 2000 grams (claim 28 dependent off of claim 1), or a weight of the flexible swing stick to be at least 225 grams to no more than 1000 grams (claim 29 dependent off of claim 4).
However, Brown, Jr., teaches a preferred weight of an analogous flexible swing stick (11, Figs. 1-2) being between 0.75 pounds (equal to around 340 grams) to 1.5 pounds (equal to around 680 grams; Col. 5 lines 30-32, “More preferably the exercise device weighs at least about 0.75 pounds to no more than about 1.5 pounds”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flexible swing stick of Kim in view of Brown, Jr., to have a weight between 0.75 pounds to 1.5 pounds, as is further taught by Brown, Jr., for the purpose of providing a suitably weighted swing stick exercise device for a user to perform swinging exercises, and as a change in weight of the device would be an obvious matter of design choice based on the desired resistance to be experienced by a user.
Regarding claim 31, Kim as modified further teaches an end cap on said hollow tube (see Kim paragraph [0021] lines 11-15 cited above, embodiment where “opposite ends…may be blocked using separate caps”).

Claims 1, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20050192112) and further in view of Brown, Jr. (US Patent No. 9925406).
Regarding independent claim 1 and claims 7, 10-11, Kim discloses a swing stick (Figs. 1a-1b) comprising a hollow tube (cylindrical body 12 with hole 14 formed therein) comprising a distal end (towards impact plate 18) and a proximal end (towards impact absorption plate 20), wherein at least said distal end is closed by an integral seal (see Fig. 1b, paragraph [0021] lines 11-15, “The opposite ends of the body 12 are blocked so that the metal ball 16 does not move out of the body 12. The opposite ends of the body 12 may be fabricated together with the body 12 during molding or may be blocked using separate caps”; In the broadest reasonable interpretation, the seal of the distal end being formed by being fabricated with the body during molding constitutes an integral seal as sealing the distal end is necessary for the intended function of the device), at least one slidably received weight (metal ball 16) in said hollow tube disposed to move from said proximal end to said distal end when said swing stick is swung through a range of motion (see Figs. 3-4, paragraph [0021] lines 8-11, “As the slope of the body 12 is changed, the metal ball 16 is moved, due to gravity, toward one of the opposite ends of the body 12”), wherein said proximal end is closed (see Fig. 1b, paragraph [0021] lines 11-15), and further comprising a flexible spacer (impact absorption plate 20, paragraph [0015] “The impact absorption member is preferably made of rubber, sponge, or plastic material or configured as a spring-like impact absorption structure”; in the broadest reasonable interpretation, the impact absorption plate has been considered flexible as the impact absorption plate has been disclosed as being “spring-like”,” and a spring is flexible in that it can be deformed and return to its original shape) in said hollow tube (see Fig. 1b).
	Kim does not teach the swing stick being flexible or wherein the hollow tube comprises a thermoplastic or thermoset polymer (claim 1), wherein said hollow tube has a flexural modulus 
Brown, Jr., teaches an analogous hand exercise device in the form of an elongated stick (flexible barbell, Figs. 1-2) for being gripped by a user that is flexible (see Figs. 3-5 showing flexibility of elongated shape or tube 22) and comprises an analogous hollow tube (elongated shape or tube 22) for containing items therein (see Fig. 2), and further teaches an embodiment wherein the hollow tube comprises a thermoset or thermoplastic polymer that is polypropylene (Col. 10 lines 29-34, “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC).”; see “Example B” in Col. 24 line 64 - Col. 25 line 31) which is disclosed as having a flexural modulus of 100,000 to 400,000 psi (Col. 25 lines 6-7, “the flexural modulus of the polypropylene (1.2-2.7x105) is lower than PVS or CPVC (about 4x105)”) and an embodiment wherein the hollow tube comprise a thermoset or thermoplastic polymer that is a reinforced polymer that comprises a glass or carbon (Col. 10 lines 8-34, specifically lines 8-13, “The flexible barbell preferably has an approximately hollow round shape with a uniform wall thickness formed by the process of fixed length or continuous filament winding over a mandrel such as a round steel mandrel in which continuous fibers of glass, carbon, aramid, nylon or combinations of these are saturated with a liquid resin are wound around the mandrel” and lines 29-34, “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC).”).
5 psi, as is taught by Brown, Jr. for the purpose of providing a hollow tube with increased tensile strength, thereby providing a longer lasting and durable hollow tube that can withstand extended use (Brown, Jr. Col. 24 line 67 - Col. 25 line 13), or to modify the hollow tube of Kim to comprise a thermoset or thermoplastic polymer that is reinforced with a glass or carbon, as is similarly taught by Brown, Jr., for the purpose of providing a stronger and more durable hollow tube that can withstand extended periods of use while ensuring consistent bending characteristics along the length of the hollow tube (Brown ‘406 Col. 10 lines 24-29), and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding independent claim 6,  Kim discloses a swing stick (Figs. 1a-1b) comprising a hollow tube (cylindrical body 12 with hole 14 formed therein) comprising a distal end (towards impact plate 18) and a proximal end (towards impact absorption plate 20), wherein at least said distal end is closed by an integral seal (see Fig. 1b, paragraph [0021] lines 11-15, “The opposite ends of the body 12 are blocked so that the metal ball 16 does not move out of the body 12. The opposite ends of the body 12 may be fabricated together with the body 12 during molding or may be blocked using separate caps”; In the broadest reasonable interpretation, the seal of the distal end being formed by being fabricated with the body during molding constitutes an integral seal as sealing the distal end is necessary for the intended function of the device), at least one slidably received weight (metal ball 16) in said hollow tube disposed to move from said proximal end to “As the slope of the body 12 is changed, the metal ball 16 is moved, due to gravity, toward one of the opposite ends of the body 12”), wherein said proximal end is closed (see Fig. 1b, paragraph [0021] lines 11-15), and further comprising a flexible spacer (impact absorption plate 20, paragraph [0015] “The impact absorption member is preferably made of rubber, sponge, or plastic material or configured as a spring-like impact absorption structure”; in the broadest reasonable interpretation, the impact absorption plate has been considered flexible as the impact absorption plate has been disclosed as being “spring-like”,” and a spring is flexible in that it can be deformed and return to its original shape) in said hollow tube (see Fig. 1b).
	Kim does not teach the swing stick being flexible or wherein the hollow tube has a flexural modulus of 1,000 to 10,000,000 psi.
Brown, Jr. teaches an analogous hand exercise device in the form of an elongated stick (flexible barbell, Figs. 1-2) for being gripped by a user that is flexible (see Figs. 3-5 showing flexibility of elongated shape or tube 22) and comprises an analogous hollow tube (elongated shape or tube 22) for containing items therein (see Fig. 2), wherein the hollow tube can comprise polypropylene (Col. 10 lines 29-34, “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC).”; see “Example B” in Col. 24 line 64 - Col. 25 line 31) which is disclosed as having a flexural modulus of 1,000 to 10,000,000 psi, or 100,000 to 400,000 psi (Col. 25 lines 6-7, “the flexural modulus of the polypropylene (1.2-2.7x105) is lower than PVS or CPVC (about 4x105)”).
5 psi, as is taught by Brown, Jr. for the purpose of providing a hollow tube with increased tensile strength, thereby providing a longer lasting and durable hollow tube that can withstand extended use (Brown, Jr. Col. 24 line 67 - Col. 25 line 13), and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 4-5, 30, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20050192112), further in view of Brown, Jr. (US Patent No. 9925406), hereinafter Brown ‘406, and further in view of Brown, Jr. (US Patent No. 8038585), hereinafter Brown ‘585.
Regarding independent claim 4 and claim 5, Kim discloses a swing stick (Figs. 1a-1b) comprising a hollow tube (cylindrical body 12 with hole 14 formed therein) comprising a distal end (towards impact plate 18) and a proximal end (towards impact absorption plate 20), wherein at least said distal end is closed by an integral seal (see Fig. 1b, paragraph [0021] lines 11-15, “The opposite ends of the body 12 are blocked so that the metal ball 16 does not move out of the body 12. The opposite ends of the body 12 may be fabricated together with the body 12 during molding or may be blocked using separate caps”; In the broadest reasonable interpretation, the seal of the distal end being formed by being fabricated with the body during molding constitutes an integral seal as sealing the distal end is necessary for the intended function of the device), at “As the slope of the body 12 is changed, the metal ball 16 is moved, due to gravity, toward one of the opposite ends of the body 12”), and wherein said proximal end is closed (see Fig. 1b, paragraph [0021] lines 11-15).
Kim does not teach the swing stick being flexible or wherein the hollow tube comprises a thermoplastic or thermoset polymer, or a surface treatment on said hollow tube (claim 4), and wherein the hollow tube comprises polypropylene (claim 5).
Brown ‘406 teaches an analogous hand exercise device in the form of an elongated stick (flexible barbell, Figs. 1-2) for being gripped by a user that is flexible (see Figs. 3-5 showing flexibility of elongated shape or tube 22) and comprises an analogous hollow tube (elongated shape or tube 22) for containing items therein (see Fig. 2), wherein the hollow tube can comprise a thermoset or thermoplastic polymer that is polypropylene (Col. 10 lines 29-34, “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC)”).
Therefore, as using polymers for constructing exercise equipment is well known in the art, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube of Kim to be comprised of polypropylene such that the swing stick is flexible, as is taught by Brown ‘406, for the purpose of providing a hollow tube with increased tensile strength, thereby providing a longer lasting and durable hollow tube that can withstand extended use (Brown, Jr. Col. 24 line 67 - Col. 25 line 13), and as 
Kim as modified by Brown ‘406 does not teach a surface treatment on said hollow tube (claim 4).
Brown ‘585 teaches an analogous swing stick exercise device (11, see Figs. 2-3) comprising a flexible hollow tube (flexible elongated tube 12) that encloses a slidably received weight (particles 15), where the hollow tube comprises a surface treatment (in the broadest reasonable interpretation, sleeve 13 can be considered a surface treatment as it is applied to the surface of flexible elongated tube 12, see Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube of Kim in view of Brown ‘406 to include a surface treatment in the form of a sleeve as is taught by Brown, Jr., to provide a soft grip and aesthetic appeal for the user (Brown, Jr., Col. 3 lines 47-48) when exercising with the swing stick.
Regarding claim 30, Kim as modified by Brown ‘406 teaches the invention as substantially claimed, but does not teach wherein said flexible swing stick has a weight of at least 300 grams to no more than 700 grams.
However, Brown ‘585 teaches a preferred weight of an analogous flexible swing stick (11, Figs. 1-2) being between 0.75 pounds (equal to around 340 grams) to 1.5 pounds (equal to around 680 grams; Col. 5 lines 30-32, “More preferably the exercise device weighs at least about 0.75 pounds to no more than about 1.5 pounds”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flexible swing stick of Kim in view of 
Regarding independent claim 98, Kim discloses a swing stick (Figs. 1a-1b) comprising a hollow tube (cylindrical body 12 with hole 14 formed therein) comprising a distal end (towards impact plate 18) and a proximal end (towards impact absorption plate 20), wherein at least said distal end is closed by an integral seal (see Fig. 1b, paragraph [0021] lines 11-15, “The opposite ends of the body 12 are blocked so that the metal ball 16 does not move out of the body 12. The opposite ends of the body 12 may be fabricated together with the body 12 during molding or may be blocked using separate caps”; In the broadest reasonable interpretation, the seal of the distal end being formed by being fabricated with the body during molding constitutes an integral seal as sealing the distal end is necessary for the intended function of the device), at least one slidably received weight (metal ball 16) in said hollow tube disposed to move from said proximal end to said distal end when said swing stick is swung through a range of motion (see Figs. 3-4, paragraph [0021] lines 8-11, “As the slope of the body 12 is changed, the metal ball 16 is moved, due to gravity, toward one of the opposite ends of the body 12”), and wherein said proximal end is closed (see Fig. 1b, paragraph [0021] lines 11-15).
Kim does not teach the swing stick being flexible or wherein the hollow tube has a flexural modulus of 1,000 to 10,000,000 psi, or a surface treatment on said hollow tube.
Brown ‘406 teaches an analogous hand exercise device  in the form of an elongated stick (flexible barbell, Figs. 1-2) for being gripped by a user that is flexible (see Figs. 3-5 showing flexibility of elongated shape or tube 22) and comprises an analogous hollow tube (elongated shape or tube 22) for containing “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC).”; see “Example B” in Col. 24 line 64 - Col. 25 line 31) which is disclosed as having a flexural modulus of 1,000 to 10,000,000 psi (Col. 25 lines 6-7, “the flexural modulus of the polypropylene (1.2-2.7x105) is lower than PVS or CPVC (about 4x105)”).
Therefore, as using polymers for constructing exercise equipment is well known in the art, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube of Kim to be comprised of polypropylene such that the hollow tube has a flexural modulus between 1.2-2.7x105 psi, as is taught by Brown, Jr. for the purpose of providing a hollow tube with increased tensile strength, thereby providing a longer lasting and durable hollow tube that can withstand extended use (Brown, Jr. Col. 24 line 67 - Col. 25 line 13), and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Kim as modified by Brown ‘406 does not teach a surface treatment on said hollow tube.
Brown ‘585 teaches an analogous swing stick exercise device (11, see Figs. 2-3) comprising a flexible hollow tube (flexible elongated tube 12) that encloses a slidably received weight (particles 15), where the hollow tube comprises a surface treatment (in the broadest reasonable interpretation, sleeve 13 can be considered a surface treatment as it is applied to the surface of flexible elongated tube 12, see Figs. 2-3).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20050192112) in view of Brown, Jr. (US Patent No. 8038585), and further in view of NPL 1 (“Schedule 40/80 PVC Pipe & Fitting Specifications”, please see PTO-892 Notice of References Cited mailed on 05 November 2020).
Kim as modified by Brown, Jr., teaches the invention as substantially claimed, see above.
Regarding claim 9, Kim as modified by Brown, Jr., teaches the hollow tube (cylindrical body 12 with hole 14 formed therein of Kim) comprises flexible PVC (as modified by Brown, 
NPL 2 teaches PVC pipe dimensions for schedule 40 and schedule 80 PVC pipes, including schedule 40 PVC pipes having pipe diameters from 0.25” to 4” with a wall thickness of 0.088” to 0.237”, respectively, and schedule 80 PVC pipes having pipe diameters from 0.25” to 2” with a wall thickness of 0.119” to 0.218”, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the PVC pipe of the hollow tube of Kim in view of Brown, Jr., to be schedule 40 or schedule 80 PVC pipe having a wall thickness of at least 0.05” to no more than 0.25” for the purpose of providing an adequately sized hollow tube for grasping by a user’s hand, and as a change in size of a component is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20050192112) in view of Brown, Jr. (US Patent No. 8038585), and further in view of Schmidt (US Patent No. 4373718).
Kim as modified by Brown, Jr., teaches the invention as substantially claimed, see above.
Regarding claims 22-25, Kim does not teach a surface treatment on said hollow tube (cylindrical body 12 of Kim; claim 22), wherein said surface treatment comprises a wrap on an exterior surface of said hollow tube (claim 23), wherein said wrap is selected from peel-n-stick foil faced metal tape, adhesively bonded fabric tape, and peel-n-stick spiral wrapped bat tape (claim 24), and further comprising a tape over said wrap (claim 25).
“A flexible, elongated handle-wrapping strip for tennis racquets, bicycle handlebars, baseball bats, fishing poles, or any other desired use”), wherein said surface treatment comprises a wrap on an exterior surface of the handle (handle-wrapping strip 10 on exterior surface of cylindrical or otherwise elongated handle 28, see Fig. 3), wherein said wrap is a peel-n-stick spiral wrapped bat tape (broadly interpreted, as the handle-wrapping strip 10 of Schmidt is disclosed as being capable of use on a baseball bat, see Abstract, and comprises a peel sheet layer 26 to overlie the adhesive layer 24 of the handle-wrapping strip 10, see Fig. 3, the handle-wrapping strip 10 constitutes a peel-n-stick spiral wrapped bat tape), and further comprises a tape (plastic tape 34) over said wrap (Col. 4 lines 56-58, “The inner end of the wound strip 10 may be surrounded with plastic tape 34 or the like to retain the wound end in secured position”).

    PNG
    media_image2.png
    551
    275
    media_image2.png
    Greyscale

Therefore, as the hollow tube/cylindrical body of Kim acts as a handle for a user to grip while performing a swinging movement, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube/cylindrical body of Kim to include a surface treatment on the exterior surface thereof comprising a handle-wrapping strip and a tape over the handle-wrapping strip, as is taught by Schmidt, for the purpose of providing a more comfortable gripping surface for a user while exercising with the flexible swing stick (Schmidt Col. 1 lines 25-33).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20050192112) in view of Brown, Jr. (US Patent No. 8038585), and further in view of Rainey (US Patent No. 5634856).
Kim as modified by Brown, Jr., teaches the invention as substantially claimed, see above.
Regarding claims 26-27, Kim as modified by Brown, Jr., teaches wherein the flexible swing stick has a length, but does not teach wherein said flexible swing stick has a length of at least 10” to no more than 70” (claim 26), or wherein said length is at least 20” to no more than 40” (claim 27).
Rainey teaches an analogous swing stick (training aid 20, Figs. 1-2) comprising a hollow tube (tubular aluminum body 22), where the length of the swing stick is 24” (Col. 3 lines 15-16, “Body 22 is of convenient overall length, L preferably about 24 inches and of diameter D.sub.1, sized for gripping”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the length of the flexible swing stick of Kim as modified by Brown, Jr., to be 24”, as is similarly taught by Rainey, for the purpose of providing a suitably sized swing stick for performing swing training exercises by a user, and as a modification of this type involves a mere change in the size of the component, where a change in size is generally recognized as being within the level of ordinary skill in the art.

Claims 1, 15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. (US Publication No. 20150224384), further in view of Brown, Jr. (US Patent No. 9925406), and further in view of Rambo (US Patent No. 9486685).
Regarding independent claim 1, Timm discloses a swing stick (trainer 10, Figs. 1-4) comprising a hollow tube (tubular weight transfer chamber 14) comprising a distal end (towards cap 26) and a proximal end (towards washer 32 and coupler 24) wherein at least said distal end is closed by an integral seal (cap 26, sealed to chamber 14 by nut 28 and metal rod 16; In the broadest reasonable interpretation, the combination of the cap, nut, and metal rod of Timms has “a charge 30 of metal beads such as BBs, shot, or steel ball bearings is placed in the weight transfer chamber 14 and is sized to only partially fill the chamber so that the charge can shift from end to end within the chamber and generate an aural signal while shifting”), and wherein said proximal end is closed (by washer 32, nut 34, and coupler 24).

    PNG
    media_image3.png
    195
    654
    media_image3.png
    Greyscale

	Timm teaches wherein the hollow tube (14) comprises PVC plastic pipe (paragraph [0044] lines 12-13, “tube 14 may be formed of one inch PVC plastic pipe”), but does not necessarily teach the PVC plastic pipe being a thermoplastic or thermoset polymer, or the swing stick being flexible.
	Brown, Jr., teaches an analogous flexible stick for exercise (flexible barbell, Figs. 1--2) comprising a hollow tube (elongated shape or tube 22, see Fig. 2), wherein the hollow tube that comprises a thermoplastic or thermoset polymer that is PVC (Col. 10 lines 29-34, “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC).”).

	Timm as modified by Brown, Jr., does not teach a flexible spacer in said hollow tube.
	Rambo teaches an analogous swing stick (300 in Figs. 3-4) comprising a hollow tube (outer shaft 302) and at least one slidably received weight (ball bearing 404) in said hollow tube, and a flexible spacer (stopper tube 406, disclosed as including “an energy absorbing cylinder (e.g., rubber, silicone, other elastic polymer (e.g., viscoelastic urethane polymer, polynorbornene, etc.) cylinder or spring mechanism) incased in a metallic housing” in Col. 7 lines 2-7, where the energy absorbing cylinder satisfies the limitation of being flexible) in the hollow tube to absorb energy of the at least one slidably received weight as it moves from a proximal end to a distal end of the hollow tube during a swing exercise motion and to produce a haptic and/or auditory sound to serve as feedback for the user (see Fig. 1 showing swing motion, Col. 6 lines 60-67 and Col. 7 lines 7-12).

    PNG
    media_image4.png
    728
    460
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    695
    237
    media_image5.png
    Greyscale

	As Timm in view of Brown, Jr., teaches the flexible swing stick (trainer 10) is used to provide an audible and haptic signal when a user performs a swinging motion (Timm Paragraph [0031] lines 5-7, “Trainer 10 issues a visual, audible and haptic signal when the player swings with proper lag”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flexible swing stick of Timm in view of Brown, Jr., to include a flexible spacer/stopper tube in the hollow tube, as is similarly taught by Rambo, for the purpose of providing additional haptic and/or auditory feedback to the user when a proper swing exercise is performed (Rambo Col. 6 lines 64-67, “In addition, when the ball bearing 404 strikes the stopper tube 406 a haptic sensation and/or auditory sound may be produced, thus, serving as feedback perceived by the user”).
Regarding claim 15, Timm as modified further teaches a rod (metal rod 16) in said hollow tube (chamber 14; see Timm Fig. 1).
	Regarding claim 18, Timm as modified further teaches wherein said slidably received weight is a ball (Timm paragraph [0039] lines 1-2, “a charge 30 of metal beads such as BBs, shot, or steel ball bearings”).
	Regarding claim 19, Timm as modified further teaches wherein said ball is a metal ball (paragraph [0039] lines 1-2, see rejection to claim 18).
	Regarding claim 21, Timm as modified further teaches wherein said ball has a diameter of at least 0.154 inches to no more than 0.625 inches (Timm paragraph [0041] lines 1-2, “A typical charge 30 is composed of metal beads having a diameter of about three-sixteenths inch or about four millimeters”).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. (US Publication No. 20150224384), further in view of Brown, Jr. (US Patent No. 9925406), further in view of Rambo (US Patent No. 9486685), and further in view of NPL 2 (“Pipe Stiffness Explained: PVC and Ductile Iron”, please see PTO-892 Notice of References Cited mailed on 05 November 2020).
Timm as modified by Brown, Jr., and Rambo teaches the invention as substantially claimed, see above.
Regarding claims 16 and 17, Timm teaches wherein the hollow tube (chamber 14) comprises PVC plastic pipe (paragraph [0044] lines 12-13) and the rod (metal rod 16) comprises metal and protects the integrity of the hollow tube (Abstract lines 2-5), but does not teach 
NPL 2 teaches the stiffness of PVC pipe and the stiffness of ductile iron (DI) pipe materials, and shows that the stiffness of the PVC pipe is in a range of 1.7-3.4 times the stiffness of the DI pipe depending on the size of the pipe (see line graph).
As Applicant similarly teaches using a hollow tube made of a plastic material (specifically polypropylene, see paragraph [0043] of the specification) and a rod that is made of metal (specifically a steel rod, see paragraph [0034] of the specification), and as Applicant has not shown criticality for this limitation, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the materials used for the hollow tube/chamber and the metal rod of Timm such that the rod has a stiffness of EI less than ½ of said hollow tube, as is similarly taught by NPL 2, such that the metal rod provides sufficient strength to maintain the structural integrity of the hollow tube/chamber when being used. Additionally, it has been held to be within the skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. (US Publication No. 20150224384), further in view of Brown, Jr. (US Patent No. 9925406), further in view of Rambo (US Patent No. 9486685), and further in view of NPL 3 (“A guide to ball bearing materials”, please see PTO-892 Notice of References Cited mailed on 05 November 2020).

Regarding claim 20, Timm teaches wherein the ball is a metal ball and can be steel ball bearings (paragraph [0039] lines 1-2, “a charge 30 of metal beads such as BBs, shot, or steel ball bearings”), but does not necessarily teach the ball being a stainless steel ball. 
NPL 3 teaches the most common type of ball material used for ball bearings is stainless steel (see second paragraph under heading “Plastic Ball Bearings” on page 3).
As Timm teaches the ball can be a steel ball bearing and as Applicant has not shown criticality to this limitation, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ball of Timm to be made of stainless steel as stainless steel ball bearings are known for being cost-effective (see second paragraph under heading “Plastic Ball Bearings” on page 3 of NPL 3) and since it has been held to be within the skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant’s arguments with respect to the prior Drawing objection regarding reference characters “19” and “29” have been fully considered and are persuasive in view of the clarifying amendments to the Specification.  The objection of the Drawings has been withdrawn. 
Applicant’s arguments with regards to the claim rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Physical Properties of PVC & CPVC Pipe” non-patent literature document teaches physical characteristics of PVC and CPVC pipe to include a flexural modulus of 360,000 psi.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784